Citation Nr: 1341363	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for low back disability.  

2.  Entitlement to service connection for low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from September 1991 to May 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2011, and a statement of the case was issued in October 2011.  A substantive appeal was received in November 2011.  In May 2012, a videoconference hearing was held before the undersigned.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2008, the RO denied a claim of entitlement to service connection for a back disability.  The Veteran was notified of this decision but did not file an appeal.  

2.  Certain evidence received since the June 2008 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of sustaining such claim.   


CONCLUSIONS OF LAW

1.  The June 2008 RO decision denying the Veteran's claim of service connection for a back disability is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the June 2008 rating decision to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2008, the Veteran filed his original claim seeking entitlement to service connection for a back disability.  The RO denied the Veteran's claim in a June 2008 decision, based on a finding that a chronic disability was not shown and that there was no evidence showing that his back disability was secondary to his service-connected migraine headaches.  The Veteran was advised of this denial.  A timely notice of disagreement was not received and new and material evidence was not received within one year.  As such, the June 2008 decision became final.  
38 U.S.C.A. § 7105.

In July 2010, the Veteran filed to reopen his claim for service connection for a low back disability.  A July 2011 rating decision found new evidence had been received and adjudicated the merits of the Veteran's service connection claim, and as such the RO appears to have reopened his claim for a low back disability.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the June 2008 rating decision consisted of the Veteran's service treatment records, which showed treatment for a lumbrosacral strain and low back pain in July 1997, and treatment for a myofascial strain of the Veteran's cervical and lumbar spine following a July 1998 motor vehicle accident; as well as his service separation examination, which was negative for complaints of back pain.  

The evidence received since the June 2008 denial includes VA treatment records from 2010 through 2011; a May 2011 VA examination; and private treatment.  Notably, the VA and private treatment records received show a history of low back pain and a diagnosis of degenerative disc disease.  Additionally, a May 2010 MRI showed mild spondylois of the lumbar spine, L5-S1 right paracental disc extrusion, and L4-L5 central disc protrusion.  Treatment records from July 2010 showed complaints of radicular pain in his bilateral lower extremities.  

The Board finds that the evidence received since the June 2008 rating decision is new because it was not before agency decision-makers at that time, and is material because it directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability.  Specifically, in June 2008, the claim was denied because a chronic back disability was not shown.  Evidence received since then shows that the Veteran has a diagnosed back disability, and there is evidence that suggests this disability is related to his in-service injury and treatment.  This evidence directly addresses the basis for the previous denial, and as such, the low threshold articulated in Shade is met.  See Shade, 24 Vet. App. at 117-18.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of his claim for a low back disability.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to this matter (under a merits analysis) will be ensured by the actions to be taken on remand.


ORDER

As new and material evidence has been received regarding the claim for service connection for a low back disability, the Veteran's claim is reopened.  To this extent only, the appeal is granted, subject to the directives in the following remand section of this decision.   


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a low back disability.  

The Board notes that the Veteran was afforded a VA examination for his low back disability in May 2011.  Following review of the records and an examination of the Veteran, the examiner concluded that it was less likely that the Veteran's low back and radicular pain of the right leg were related to his 1998 motor vehicle accident.  However, the examiner failed to discuss the July 2010 opinion of Dr. John C. Cassara, D.C., which concluded that the Veteran's back condition was directly related to the injury sustained while on active duty.  Additionally, the examiner only considered radicular pain of the right leg, whereas the Veteran complained of bilateral radicular pain beginning in 2010.  As such, the Board finds that a clarifying opinion is necessary. 

Additionally, the Veteran testified that he began seeking treatment at the VA medical center (VAMC) in Erie, Pennsylvania in 2003.  Records of this treatment are not associated with the Veteran's claims file.  The only records of VA treatment associated with the file are from 2010 and 2011.  All records of VA treatment for a low back disability must be secured.  38 C.F.R. § 3.159(c)(2).

Finally, the record reflects the Veteran sought treatment with a number of private providers for his low back disability, including Dr. John C. Cassara, D.C., Dr. Joseph M. Thomas, M.D., and the Tri-State Pain Institute, LLC.  The most recent record of any private treatment is dated in 2010.  VA has the obligation to assist the Veteran in obtaining updated records of such private treatment.  38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain copies of all relevant VA treatment records from the Erie VAMC dated from 2003 to the present.

2. The RO should contact the Veteran and request that he complete and return the appropriate authorizations so that VA can obtain updated private treatment records from any providers for which he sought treatment for his low back disability (including Dr. John C. Cassara, D.C., Dr. Joseph M. Thomas, M.D., and the Tri-State Pain Institute, LLC).  The RO should then obtain copies of all treatment records (not already of record) to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).

3. The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the records, and examining the Veteran, the examiner is specifically asked to determine: 

i. Does the Veteran have a currently diagnosed low back disability?

ii. Is it at least as likely as not (a 50% or higher degree of probability) that such current low back disability had its onset during the Veteran's active duty service, or is otherwise causally related to the Veteran's period of active duty service, to specifically include the July 1998 motor vehicle accident suffered during such service?
   
A detailed rationale should be furnished for all opinions with discussion, as appropriate, of other medical opinions of record. 

4. In the interest of avoiding further remand, the RO should review the medical opinion obtained and ensure that an adequate opinion with rationale has been offered. 

5. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


